IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


GREEN TREE SERVICING MORTGAGE             : No. 29 MAL 2016
CO.                                       :
                                          :
                                          : Petition for Allowance of Appeal from
            v.                            : the Order of the Superior Court
                                          :
                                          :
GENNARO RAUSO, AS MARK                    :
FERRERI'S AND TRI STATE                   :
INVESTMENTS 1, LLC'S, ASSIGNEE            :
                                          :
                                          :
PETITION OF: GENNARO RAUSO AS             :
TRI STATE INVESTMENTS 1 LLC'S             :
ASSIGNEE                                  :


                                     ORDER



PER CURIAM

      AND NOW, this 10th day of May, 2016, the Petition for Allowance of Appeal and

Motion to Consolidate with 30 MAL 2016 is DENIED.